ORDER

PER CURIAM:
Brett Poppa appeals his convictions for two counts of child molestation in the first degree, Section 566.067, RSMo 2000, and concurrent five and seven year sentences for the same. Poppa argues that the trial court erred in consolidating the two charges and denying his motion to reconsider consolidation because the consolidation substantially prejudiced him in that his conduct with each of his two victims was not part of a common scheme or plan and the State used the testimony and allegations of each offense as propensity evidence to support the other. Because a published opinion would be of no prece-dential value a memorandum has been provided to the parties.
The judgment of conviction is affirmed. Rule 30.25(b).